IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT




                                    No. 98-60559
                                Conference Calendar



MATTHEW A. WILLIAMS,

                                                 Plaintiff-Appellant,

versus

CORRECTIONS CORPORATION OF AMERICA;
PHILLIP MCLAURIN; BRIMAH, DR.,

                                                 Defendants-Appellees.


                           - - - - - - - - - -
              Appeal from the United States District Court
                for the Northern District of Mississippi
                        USDC No. 4:97-CV-188-B-B
                           - - - - - - - - - -

                                 oOctober 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

       Matthew A. Williams, Mississippi prisoner #33555, appeals

the dismissal of his 42 U.S.C. § 1983 complaint, with prejudice,

under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be

granted.   Williams contends that the defendants were deliberately

indifferent to his serious medical needs.                   However, the facts alleged in

his complaint and expanded at the Spears hearing indicate that



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                          No. 98-60559
                                              - 2 -

Williams received extensive

medical care for his injured knee, including surgery.                                      Thus,

whatever deficiencies there may have been in Williams’s

treatment, if any, certainly do not rise to the level of

establishing deliberate indifference on the part of the

defendants.          See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). Accordingly,

the district court did not err in dismissing his complaint for failure to state a claim.

        Williams’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.                                 See 5TH CIR. R.

42.2.      The district court’s dismissal of the present case and our

dismissal of this appeal count as two strikes against Williams

for purposes of 28 U.S.C. § 1915(g).                         We caution Williams that

once he accumulates three strikes, he may not proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.             See 28 U.S.C. § 1915(g).

        APPEAL DISMISSED; SANCTION WARNING ISSUED.